Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said plastic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suda (US 20160175749).
As regarding claim 1, Suda discloses the claimed invention for a condensation separator comprising: a tank having an upper hemispherical end separated from a lower hemispherical end by a cylindrical sidewall forming an interior chamber.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
Suda as modified discloses said interior chamber having a vertically disposed wall forming a downflow path on a first side of said interior chamber from an air inlet and an upflow path on a second side of said interior chamber leading to an air outlet; at least two shelves positioned horizontally in said chamber, each said shelf having at least one downflow passageway positioned in said first side of said interior chamber, and at least one upflow passageway positioned in said second side of said interior chamber; an aperture fluidly coupling said first side of said interior chamber to said second side of said interior chamber; each said shelf including a drain hole on said first side of said interior chamber and a drain hole on said second side of said interior chamber (annotated fig. 6).
Suda as modified does not disclose a purge valve positioned at the bottom of said tank; whereby compressed air is inserted into said air inlet following said first side downflow path through said aperture and following said second side upflow path, exiting said air outlet wherein condensation from said compressed air is deposited on surface of said shelves and collected through said drain holes for expulsion by said purge valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a purge valve positioned at the bottom of said tank; whereby compressed air is inserted into said air inlet following said first side downflow path through said aperture and following said second side upflow path, exiting said air outlet wherein condensation from said compressed air is deposited on surface of said shelves and collected through said drain holes for expulsion by said purge valve in order to enhance separator performance, since it was known in the art as shown in EP 2974782 (claim 10).

    PNG
    media_image1.png
    402
    518
    media_image1.png
    Greyscale

As regarding claim 2, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention except for wherein each said shelf is sloped toward one said drain hole.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each said shelf is sloped toward one said drain hole in order to enhance separator performance, since it was known in the art as shown in KR 20060060906 (340a and 340b).
As regarding claim 3, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention except for wherein each said shelf is sloped between 1 and 5 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each said shelf is sloped between 1 and 5 degrees in order to enhance separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As regarding claim 4, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention except for wherein said tank, vertical wall and shelves are constructed from plastic.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said tank, vertical wall and shelves are constructed from plastic in order to enhance separator performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 5, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention except for wherein said plastic is polypropylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said plastic is polypropylene in order to enhance separator performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 6, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention except for wherein said downflow passageways and said upflow passageways are between 10mm and 25mm in diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said downflow passageways and said upflow passageways are between 10mm and 25mm in diameter in order to enhance separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As regarding claim 7, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention for wherein said downflow passageways and said upflow passageways are constructed and arranged to form a torturous pathway (fig. 7) between said air inlet and said air outlet. 
As regarding claim 8, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention except for wherein said tank is constructed in two pieces with said vertical wall and shelves are formed integral thereto; wherein said two pieces are welded together to form said tank.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said tank is constructed in two pieces with said vertical wall and shelves are formed integral thereto; wherein said two pieces are welded together to form said tank in order to enhance separator performance, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
As regarding claim 9, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention for wherein said tank is constructed and arranged to operate at about 50 psi air pressure.  Regarding limitations recited in claim 9 which are directed to a manner of operating disclosed separator, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
As regarding claim 10, Suda as modified discloses all of limitations as set forth above.  Suda as modified discloses the claimed invention except for wherein said tank is oblong shape and vertically mounted to a vehicle.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773